DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined
 under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action is in response to Applicant's communication filed May 17, 2022 in response to the Office action dated March 18, 2022. Claims 1, 6 – 9, and 13 - 15 have been amended. Claims 3 and 10 have been canceled. Claims 1 – 2, 4 – 9, and 11 - 15 are pending in this application.

The terminal disclaimer filed on May 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 17/144104 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections

Claims 7 and 14 are objected to because of the following informalities:  
	Claims 7 and 14: “wherein the plurality of commands comprises a write command” should read “wherein the plurality of commands comprise a write command”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 9, and 11 - 15 are rejected under 35 U.S.C. 103 as
being unpatentable over Talagala (US Patent Application Publication 2014/0089264), in view of Ouyang (US Patent Application Publication 2018/0052685) and Xiao (US Patent Application Publication 2021/0278983).

Regarding claim 1, Talagala teaches a processor arranged to record 
information regarding valid data of the memory device (¶ 0078, 0135) "In one embodiment, the snapshot module 150 may comprise executable software code, such as a device driver, SML 130, or the like, stored on the computer readable storage media 114 for execution on the processor 111." (¶ 0087) , "A validity bitmap, or other validity data structure, in certain embodiments, indicates the validity of a block or other data segment with respect to the non-volatile memory device 120." (¶ 0135) Mentions a validity bitmap that indicates (records) validity of data segment of a memory device. Wherein the method is executed on a processor.
the processor is arranged to configure a predetermined memory space for storing the information (¶ 0078, 0135) "In one embodiment, the snapshot module 150 may comprise executable software code, such as a device driver, SML 130, or the like, stored on the computer readable storage media 114 for execution on the processor 111." (¶ 0078) , "In order for the snapshot interface module 404 to provide access to different versions, snapshots, and/or clones of data, as described below, in certain embodiments, the temporal order module 402 may be configured to preserve one or more validity maps, logical-to-physical mapping structures, or the like for different versions, snapshots, and/or clones of data. A validity bitmap, or other validity data structure, in certain embodiments, indicates the validity of a block or other data segment with respect to the non-volatile memory device 120." (¶ 0135) wherein the bitmap is configured for a collection of blocks (predetermined memory space) which stores data (information). Wherein the configuring is done on a processor.
and update the information according to the plurality of commands (¶ 0136-137) "in one embodiment, a state of the validity bitmap or other validity metadata may correspond to a current state of the non-volatile memory device 120" (¶ 0136) , "The temporal order module 402 may modify a validity Bitmap…in response to a write request modifying data of an epoch, snapshot, or clone, or in response to another data update event." (¶ 0137) Wherein the bitmap may be modified (updated) according to the current state (plurality  of commands).
	the information is represented by a plurality of bits, each bit is associated with one memory unit, and the processor is arranged to record the information by setting values corresponding to the bits (¶ 0135 -  0137) "A validity bitmap, or other validity data structure, in certain embodiments, indicates the validity of a block or other data segment with respect to the non-volatile memory device 120." (¶ 0135) , "in one embodiment, a state of the validity bitmap or other validity metadata may correspond to a current state of the non-volatile memory device 120" (¶ 0136) , "The temporal order module 402 may modify a validity Bitmap…in response to a write request modifying data of an epoch, snapshot, or clone, or in response to another data update event." (¶ 0137) Wherein the bitmap includes validity (information) bits which correspond to blocks (memory units) and is updated (set) according to the current state (values corresponding to bits).
	and after the information is provided, the valid data is read from the memory device according to corresponding logical 20memory space calculated based on indices or locations of the bits being set to a first value, and then the valid data is written according to the corresponding logical memory space where the valid data is originally stored in the memory device. (¶ 0083, 0160) “The non-volatile memory media 122 may comprise one or more non-volatile memory elements 123, which may include, but are not limited to: chips, packages, planes, die, and the like. A non-volatile memory media controller 126 may be configured to manage storage operations on the nonvolatile memory media 122, and may comprise one or more processors, programmable processors ( e.g., field-programmable gate arrays), or the like. In some embodiments, the non-volatile memory media controller 126 is configured to store data on (and read data from) the non-volatile memory media 122 in the contextual, log-based format ( e.g., a sequential, log-based writing structure) described above, and to transfer data to/from the non-volatile memory device 120, and so on.” (¶ 0083) , “Looking up a unique key in a map returns the associated value. The validity map, in one embodiment, associates storage units, such as blocks, packets, sectors, pages, ECC chunks, or the like, of the nonvolatile memory device 120 with a validity indicator that specifies that the data associated with the unit is either valid or invalid. The validity indicator, in certain embodiments, includes a bit in the validity map, with one state representing valid data and the other state representing invalid data.” (¶ 0160) Wherein data is read (read from the memory device) during a transfer between memories (a memory device and a second memory device) by the controller. Wherein the transfer is done using the validity map (the valid data) which associates storage unit data (corresponding logical memory space where the valid data is originally stored in the memory device) with a valid bit. Wherein the associated storage unit data of the validity map (indices or locations) is indicated (calculated) with the valid bit (the bits being set to a first value)

Talagala may not teach 
a memory controller coupled to a memory device, comprising a host interface, arranged to receive a plurality of commands from a host device; 
a processor, coupled to the host interface;
	the processor is further arranged to provide information to the host device via the host interface in response to a memory copy command.
	the valid data is written into another memory device. 

Ouyang teaches a memory controller coupled to a memory device, comprising a host interface, arranged to receive a plurality of commands from a host device; (¶ 0009) “In some embodiments, the instruction type comprises: an internal copying instruction, which is an instruction for copying data on an on-chip memory and an off-chip memory of the processor; a host interface instruction, which is an instruction for transmitting a command or data between the processor and the host connected to the processor;” Wherein a host interface transmits (receives) commands ( from a host. Mentions memory and memory control (copying).
a processor, coupled to the host interface. (¶ 0009) Mentions host interface transmits to a processor.
the processor is further arranged to provide information to the host device via the host interface in response to a memory copy command. (¶ 0054) “Alternatively, the instruction type may include: an in-memory copy instruction, which is an instruction for copying data on an on-chip memory and an off-chip memory of the processor; a host interface instruction, which is an instruction for transmitting a command or data between the processor and the host connected to the processor;” Wherein data is transmitted (provided) to a host through a host interface after (in response to) a copy instruction (command) executed by the processor.
	
Talagala and Ouyang are analogous art because they are from the same field of endeavor of computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Talagala and O3uyang before them to modify the processor of Talagala to include the processing and instruction functions of Ouyang. The suggestion and/or motivation for doing so would be obtaining the advantage of increasing efficiency of data exchanged between the execution unit and memory. (Ouyang ¶ 0003 - 0004). Therefore, it would have been obvious to combine Talagala and Ouyang to obtain the claimed invention as specified in the instant application claims.

The combination of Talagala and Ouyang may not teach the valid data is written into another memory device. 

	Xiao teaches the valid data is written into another memory device. (¶ 0063) “The junk data collection is performed by a storage node (using a second storage node as an example) to which the storage unit 2 belongs. The second storage node reads valid data from the storage unit 2, and writes the valid data into a new storage unit. Then, the second storage node marks all data on the storage unit 2 as invalid, and sends a deletion request to a storage node on which each slice is located, to delete the slice.” Mentions writing valid data into a new storage unit (another memory device).

Talagala, Ouyang and Xiao are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Talagala, Ouyang and Xiao before them to modify the transfer of Talagala to include the writing into a new storage device of Xiao. The suggestion and/or motivation for doing so would be obtaining the advantage of saving bandwidth. (Xiao ¶ 0004). Therefore, it would have been obvious to combine Talagala, Ouyang and Xiao to obtain the claimed invention as specified in the instant application claims.

Regarding claim 2, The combination of Talagala, Ouyang and Xiao 
teaches the memory controller of claim 1, wherein the information indicates data associated with which logical memory spaces of the memory device is valid data (Talagala ¶ 0135) wherein the bitmap holds data (information) regarding validity of blocks (spaces of the memory device).

Regarding claim 4, The combination of Talagala, Ouyang and Xiao 
teaches the memory controller of claim 1, wherein the predetermined memory space comprises a plurality of memory units, and each memory unit corresponds to a logical memory space of the memory device (Talagala ¶ 0050) "As used herein, a logical memory element refers to a set of two or more non-volatile memory elements that are or are capable of being managed in parallel (e.g., via an I/0 and/or control bus). A logical memory element may comprise a plurality of logical memory units, such as logical pages, logical memory divisions (e.g., logical erase blocks), and so on. As used herein, a logical memory unit refers to a logical construct combining two or more physical memory units, each physical memory unit on a respective non-volatile memory element in the respective logical memory element" Wherein a collection of blocks (logical memory units) make up a logical memory element (logical memory space). The logical memory unit refers (corresponds) to physical memory units.

Regarding claim 5, The combination of Talagala, Ouyang and Xiao 
teaches the memory controller of claim 4, wherein the logical memory space covers one or more consecutive logical block addresses (LBAs) (Talagala ¶ 0193) "Further, while variable length ranges of LBAs, in the depicted embodiment, are represented by a starting address and an ending address, in other embodiments, a variable length range of LBAs may be represented by a starting address and a length, or the like." Wherein ranges (one or more) of logical block addresses (LBAs) are used to identify portions of logical address space (logical memory space).

Regarding claim 6, The combination of Talagala, Ouyang and Xiao 
teaches the memory controller of claim 4, wherein each bit is associated with one memory unit. (Talagala Figs 10A – 11B; ¶ 0213) “The validity map 1106A-E is associated with a snapshot created at the time the epoch identifier 1108 was written to the sequential, log-based writing structure. The validity map 1106A-E indicates that each of the five data packets are valid in the sequential, log-based writing structure. After creation of the snapshot, data packet 1104A is overwritten, and one validity bit and setting another.” Wherein each valid bit indicates (is associated with) a data packet (one memory unit).

Regarding claim 7, The combination of Talagala, Ouyang and Xiao  
teaches the memory controller of claim 6, wherein the plurality of commands comprise a write command, the write command comprises a starting LBA and a length, and in response to reception of the write command, the processor is arranged to select one or more of the bits according to the starting LBA and the length and set the value(s) corresponding to said one or more of the bits to a first value. (Talagala ¶ 0136 - 0137, 0160, 0193) "in one embodiment, a state of the validity bitmap or other validity metadata may correspond to a current state of the non-volatile memory device 120" (¶ 0136) , "The temporal order module 402 may modify a validity Bitmap…in response to a write request modifying data of an epoch, snapshot, or clone, or in response to another data update event." (¶ 0137) , "The validity indicator, in certain embodiments, includes a bit in the validity map, with one state representing valid data and the other state representing invalid data." (¶ 0160) , "Further, while variable length ranges of LBAs, in the depicted embodiment, are represented by a starting address and an ending address, in other embodiments, a variable length range of LBAs may be represented by a starting address and a length, or the like." (¶ 0193) Mentions a write request (command) with an LBA which uses a starting address and length. Wherein the range of the LBA includes states in the bitmap which are stored as bits which are updated (set) as valid (first value) in response to a write request (command).

Regarding claim 8, The combination of Talagala, Ouyang and Xiao 
teaches the memory controller of claim 6, wherein the plurality of commands comprise a 
delete command, the delete command comprises a starting LBA and a length, and in response to reception of the delete command, the processor is arranged to select one or more of the bits according to the starting LBA and the length, and set the value(s) corresponding to said one or more of the bits to a second value. (Talagala ¶ 0136 - 0137, 0160, 0177, 0193) "in one embodiment, a state of the validity bitmap or other validity metadata may correspond to a current state of the non-volatile memory device 120" (¶ 0136) , "The temporal order module 402 may modify a validity Bitmap…in response to a write request modifying data of an epoch, snapshot, or clone, or in response to another data update event." (¶ 0137) , "In one embodiment, allowing the snapshot interface module 404 to mark data as invalid rather than actually erasing the data in response to a delete epoch request" (¶ 0177) , "Further, while variable length ranges of LBAs, in the depicted embodiment, are represented by a starting address and an ending address, in other embodiments, a variable length range of LBAs may be represented by a starting address and a length, or the like." (¶ 0193) Mentions a delete request (command) with an LBA which uses a starting address and length. Wherein the range of the LBA includes states in the bitmap which are stored as bits which are updated (set) as invalid (second value) in response to a delete request (command).
	
Regarding claims 9 and 11 - 15, claims 9 and 11 – 15 comprise the same or
similar limitations as claims 1 and 4 - 8, respectively, and are, therefore, rejected for the same or similar reasons.  

Response to Arguments

	Applicant's arguments regarding prior art rejections under 103 filed May 17, 2022 have been fully considered but they are not persuasive. 

	Regarding applicant’s arguments (see pages 11 - 13) that Talagala and Ouyang do not teach providing the information to the host device via the host interface in response to a memory copy command. Examiner respectfully disagrees.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The combination of Talagala and Ouyang allows the data transmission to a host through a host interface after a copy instruction executed by the process of Ouyang to be used by Talagala. Applicant does not provide definitions that differ from art specific terms. Ouyang utilizes most of the same terms without an explicit or implicit change in art specific definition. Therefore, the combination of Talagala and Ouyang teaches the limitations as claimed.

	Regarding applicant’s arguments (see pages 11 - 13) that Talagala and Ouyang do not teach the information is represented by a plurality of bits and the processor is arranged to record the information by setting values corresponding to the bits. Examiner respectfully disagrees.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The combination of Talagala and Ouyang, specifically Talagala ¶ 0135 -  0137 mention validity bitmaps that are updated following processes. A bitmap uses many bits and contains the validity of the memory which is set following transactions which are completed by a processing unit. Updating the bits in the bitmap is synonymous with applicant setting of the bits as seen in applicant specification ¶ 0022 which mentions recording current valid bits after each access. Applicant does not provide definitions that differ from art specific terms. Applicant does not provide explanation of differences between the claimed invention and Talagala. Therefore, the combination of Talagala and Ouyang teaches the limitations as claimed.
	
	Regarding applicant’s arguments (see pages 11 - 13) that Talagala and Ouyang do not teach that after the information is provided to the host device, the valid data is read from the memory device by the host device according to corresponding logical 20memory space calculated based on indices or locations of the bits being set to a first value. Examiner respectfully disagrees.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As shown in the updated mapping for claim 1 above, Talagala ¶ 0083 and 0160 mention reading of data includes memory storage data that is associated with valid bits in the validity map. Therefore, the combination of Talagala and Ouyang teaches the limitations as claimed.

	Applicant's remaining arguments with respect to independent claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to applicant's arguments regarding the remaining dependent claims, the arguments rely on the allegation that the independent claims are patentable and, therefore, for the same reasons the dependent claims are patentable. However, as addressed above, the independent claims are not patentable, thus, applicant's arguments with respect to the remaining dependent claims are not persuasive.

	Applicant’s arguments filed May 17, 2022, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of the non-final dated March 18, 2022 has been withdrawn. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented
in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier  communications from 
the examiner should be directed to CODY J FARLOW whose telephone number is (571)272-1692. The examiner can normally be reached 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J FARLOW/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137